This appeal proceeded from an involuntary nonsuit in the Circuit Court on account of rulings adverse to the plaintiff. After a careful study of the question, we are at the conclusion that the judgment of nonsuit is insufficient to support the appeal, the result being that the interesting questions of law dealt with in the brief and argument of able counsel for appellant cannot be considered by this court.
As recited by Mr. Justice Brown of our Supreme Court in Wallace v. Screws et al., 225 Ala. 187, 142 So. 572:
"A final judgment disposing of the case and allowing the defendant 'to go hence' is essential to confer jurisdiction on this court to review the rulings of the circuit court, under section 6431 of the Code (1923) [Code 1940, Tit. 7, § 819]. Wood, use, etc., v. Coman et al., 56 Ala. 283; Eslava v. Jones,79 Ala. 287; Martin v. Alabama Power Co., 208 Ala. 212,94 So. 76; State ex rel. Wright v. Kemp, 205 Ala. 201, 87 So. 836; Wise et al. v. Spears et al., 200 Ala. 695, 76 So. 869; Alston v. Marengo County Board of Education [224 Ala. 676],141 So. 658.
"Under the rulings in the cases cited, the judgment in the instant case will not *Page 302 
support an appeal, and the appeal must, therefore, be dismissed."
The same fatal deficiency in the purported judgment dealt with in the above case is instant in the case at bar, there being no "final judgment disposing of the case and allowing the defendant 'to go hence.' " In fact, the judgment entries are substantially the same.
And in another case it was declared by our Supreme Court: "There should have been an order of the court granting the nonsuit, dismissing the case, taxing the costs, and directing execution to issue for it, if not paid, to make the judgment complete and final. * * * A final judgment is necessary to give jurisdiction on appeal to this court of the case, it cannot be waived by the parties, and, for want of it, we cannot review the rulings of the trial court, and the appeal must be dismissed. State v. Kemp, 205 Ala. 201, 87 So. 836; Wise v. Spears, 200 Ala. 695, 76 So. 869; section 2837, Code 1907; Eslava v. Jones, 79 Ala. 287; Meyers v. Martinez, 162 Ala. 562,50 So. 351; Edwards v. Davenport, 11 Ala. App. 423, 66 So. 878." Lathrop Lumber Co. v. Pioneer Lumber Co., 207 Ala. 522,93 So. 427.
In view of this uniform holding by our Supreme Court, this court is without jurisdiction or authority, Code 1923, Section 7318, Code 1940, Title 13, Section 95, to review this cause and the appeal is due to and must be dismissed. So ordered.
Appeal dismissed.